DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status: Claims 14, 16, 17, 20, 23, 26, 27, and 28 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered.
 
Response to Amendment
With respect to 112(a) rejection, Applicant’s amendments have overcome each and every rejection.
With respect to 112(b) rejection, Applicant’s amendments have overcome each and every rejection. 

Response to Arguments
Applicant’s arguments with respect to claims 14 and 28 have been considered but are moot because the new ground of rejection was made necessitated by amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14, 16, 17, 20, 26, 27, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kroner et al. (US 2013/0116514), hereinafter “Kroner”, in view of Wilson (US 2003/0195429). 
Re Claim 14, Kroner discloses a medical device system, comprising: 
a first set of sensors, the first set of sensors configured to collect an EMG activity signal (para. [0015], electromyography sensor) and a heart rate variability signal from a patient (para. [0096], heart activity sensor 110 includes an EKG sensor and heart rate activity module 318 detects a predefined feature in heart activity data from a heart activity sensor 110, wherein heart activity data may include a heart rate, an instantaneous heart rate, an R wave to R wave interval, and HRV; para. [0100], measurement of HRV); 
an activity level and activity type module configured to determine via one or more processors a current activity type, a current activity level of the patient and a current work performed by the patient, based at least in part on the EMG activity signal (para. [0112], body motion module 332 detects one or more predefined features in body motion data from one or more body motion sensors 112, such as gyroscopes, accelerometers, gravity sensors, and the like. The one or more body motion sensors 112 measure motion, acceleration, orientation, and the like; para. [0113], body motion module 332 detects falling down, rocking back and forth, and/or other predefined body movements as predefined features of a seizure or another medical condition. The body motion module detects relative body orientation.; para. [0119], [0139]; para. [0015], [0016], muscle activity using EMG sensor, para. [0105]-[0107], During a seizure, individuals 102 often experience increased muscle activity, rhythmic muscle activity, synchronous muscle activity in different muscle groups, and the like, which the EMG module 322, in various embodiments, detects); 
a pathological state determination module configured to determine via the one or more processors that the patient is in a seizure or an epileptic state based on the heart rate variability signal (para. [0100], heart activity module detects a decrease in HRV as a predefined feature to detect a risk of an adverse event during or following a seizure, as a decrease in HRV associated with a seizure is also associated with an increase risk of sudden unexplained death in epilepsy patient (SUDEP); para. [0025], feature detection module detects a predefined feature in the heart activity data that is associated with a seizure; para. [0096], examples of predefined features in heart activity data that are associated with a seizure include a predefined decrease in heart rate variability); 
the one or more processors configured to provide a warning (para. [0070], [0119], alert module 206, broadcasts an adverse event alert in response to the adverse event module detecting a predefined adverse event feature); 
the one or more processors configured to provide a therapy (para. [0021], [0123], treatment module providing treatment to the individual); 
the one or more processors configured to determine a seizure detection, determine a pathological state, issue the seizure detection, determine a severity of a pathological state, and determine a response to the delivered therapy (para. [0069], the system 100 detects symptoms of several different types of seizures, such as tonic-clonic seizures, myoclonic seizures, infantile spasms, tonic seizures, atonic/drop seizures, and/or other types of seizures. In various embodiments, the system 100 may be used to document the effectiveness of a treatment plan, to prevent seizure-related injuries and deaths, to improve health outcomes and quality of life for people with epilepsy and their families, to reduce the cost of treatment, and the like); and 
a memory configured to log a determination of the pathological state; log a response to the therapy; and log the severity of the pathological state (para. [0069], the system may be used to document the effectiveness of a treatment plan; para. [0021], [0121], [0027], data capture module stores at least heart activity data associated with the predefined features; para. [0078], the base station stores data from the one or more sensors corresponding to a predefined feature associated with a seizure in a computer-readable storage medium; para. [0148], the data capture module 310 stores 730 at least a portion of the data received 708 from the heart activity sensor 110 and/or received 710 from the one or more additional sensors 112. In one embodiment, the data capture module 310 stores 730 data corresponding to a detected 712 predefined feature, one or more detected 720 additional predefined features, a detected 724 adverse event feature, or the like.; para. [0087], the caregiver receiver device 130 uses the display 132 to provide information of the detected seizure symptoms in the individual 102 to the caregiver 128. The controller 106, in one embodiment, broadcasts an alert to the caregiver receiver device 130 that includes information of the detected seizure symptoms, such as an estimated severity, detected seizure features, data from the one or more sensors 110, 112, a detected location of the individual 102, and/or other information.).  
Kroner is silent regarding a memory configured to log a time of an occurrence of a detection of the seizure or the epileptic state. 
However, Wilson discloses a method and a system for detection of seizure (abstract) and teaches that the time of onset of the seizure and a description of the seizure based on the EEG data, including the duration, type and severity of the seizure may be saved in the computer (para. 0053)), which reads on the limitation “a memory configured to log a time of an occurrence of a detection of the seizure or the epileptic state”. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Kroner, by configuring the memory to log a time of an occurrence of a detection of the seizure or the epileptic state, as taught by Wilson, for the purpose of notifying the user that a seizure has been identified and keeping the record of the seizure history (para. [0053]). 
Re Claim 16, Kroner discloses an additional module configured to determine via the one or more processors based on received data one or more of a time of day, an environmental condition, an indicator of the patient's state, an indicator of the patient's body weight and height, an indicator of the patient's body mass index, an indicator of the patient's gender, an indicator of the patient's age, an indicator of the patient's overall health, an indicator of the patient's overall fitness, or an indicator of the patient's level of consciousness (para. [0019], [0031], adverse event module detects a predefined adverse event feature in the heart activity data and/or in the data from the one or more additional sensors. The predefined adverse event feature is associated with an adverse event such as a fall, an arrhythmia, respiratory distress, a cessation of breathing, or a loss of consciousness), and provide an output relating to the determination (para. [0094], the alert module broadcasts an adverse event alert in response to the controller detecting a predefined adverse event feature indicating that an adverse event associated with a seizure, such as a fall, an arrhythmia, respiratory distress, a cessation of breathing, a loss of consciousness, and the like, may have occurred.).  
Re Claim 17, Kroner discloses that the seizure or the epileptic state is an epileptic event (para. [0100], heart activity module detects a decrease in HRV as a predefined feature to detect a risk of an adverse event during or following a seizure, as a decrease in HRV associated with a seizure is also associated with an increase risk of sudden unexplained death in epilepsy patient (SUDEP); para. [0025], feature detection module detects a predefined feature in the heart activity data that is associated with a seizure; para. [0096], examples of predefined features in heart activity data that are associated with a seizure include a predefined decrease in heart rate variability).  
Re Claim 20, Kroner discloses a responsive action module configured to perform via the one or more processors at least one further action selected from issuing a notice of a detection of the epileptic event, delivering a therapy, issuing a warning, determining a severity of the epileptic event, logging a time of occurrence of the detection of the epileptic event, logging a response to the therapy, and logging the severity of the epileptic event, in response to the detection of the epileptic event (para. [0070], [0094], [0119], alert module 206, broadcasts an adverse event alert in response to the adverse event module detecting a predefined adverse event feature, para. [0021], [0123], treatment module providing treatment to the individual).  
Re Claim 26, Kroner discloses that the pathological state determination module is configured to detect via the one or more processors an epileptic event based on at least one of the determined current activity level or the work level and an output of an additional module (para. [0091], controller adjusts definitions of the one or more predefined features based on an activity level of the individual, based on previous seizures or other medical conditions, based on user input or the like, para. [0069], para. [0095], controller for seizure symptom detection. Feature detection module including activity state module and other modules; para. [0139], adverse event module use the predefined event corresponding to torso orientation or another indicator of body motion to determine a severity of a seizure or other medical condition; para. [0144], the feature personalization module adjusts one or more definitions of predefined features based on previous seizures of the individual. The activity state module detects an activity state of the individual and adjusts one or more definitions of predefined features based on the detected activity state).  
Re Claim 27, Kroner discloses that the one or more processors are further configured to perform a function of determining the current activity level and the current activity type or the current work performed by the patient, using a second set of sensors that provide at least one of acceleration data, velocity data, position data, force data, or a direction of movement data and a duration of movement data (para. [0112], body motion module 332 detects one or more predefined features in body motion data from one or more body motion sensors 112, such as gyroscopes, accelerometers, gravity sensors, and the like. The one or more body motion sensors 112 measure motion, acceleration, orientation, and the like; para. [0113], body motion module 332 detects falling down, rocking back and forth, and/or other predefined body movements as predefined features of a seizure or another medical condition. The body motion module detects relative body orientation.; para. [0119], [0139]).  
Re Claim 28, Kroner discloses a medical device system, comprising: 
a first set of sensors, the first set of sensors configured to collect an EMG activity signal (para. [0015], electromyography sensor) and a heart rate variability signal from a patient (para. [0096], heart activity sensor 110 includes an EKG sensor and heart rate activity module 318 detects a predefined feature in heart activity data from a heart activity sensor 110, wherein heart activity data may include a heart rate, an instantaneous heart rate, an R wave to R wave interval, and HRV; para. [0100], measurement of HRV); 
an activity level and activity type module configured to determine via one or more processors a current activity type or a current activity level or a current work performed by the patient, based at least in part on the EMG activity signal (para. [0112], body motion module 332 detects one or more predefined features in body motion data from one or more body motion sensors 112, such as gyroscopes, accelerometers, gravity sensors, and the like. The one or more body motion sensors 112 measure motion, acceleration, orientation, and the like; para. [0113], body motion module 332 detects falling down, rocking back and forth, and/or other predefined body movements as predefined features of a seizure or another medical condition. The body motion module detects relative body orientation.; para. [0119], [0139]; para. [0015], [0016], muscle activity using EMG sensor, para. [0105]-[0107], During a seizure, individuals 102 often experience increased muscle activity, rhythmic muscle activity, synchronous muscle activity in different muscle groups, and the like, which the EMG module 322, in various embodiments, detects); 
a pathological state determination module configured to determine via the one or more processors that the patient is in a seizure or an epileptic state based on the heart rate variability signal (para. [0100], heart activity module detects a decrease in HRV as a predefined feature to detect a risk of an adverse event during or following a seizure, as a decrease in HRV associated with a seizure is also associated with an increase risk of sudden unexplained death in epilepsy patient (SUDEP); para. [0025], feature detection module detects a predefined feature in the heart activity data that is associated with a seizure; para. [0096], examples of predefined features in heart activity data that are associated with a seizure include a predefined decrease in heart rate variability); 
the one or more processors configured to provide a warning (para. [0070], [0119], alert module 206, broadcasts an adverse event alert in response to the adverse event module detecting a predefined adverse event feature); 
the one or more processors configured to provide a therapy (para. [0021], [0123], treatment module providing treatment to the individual); 
the one or more processors configured to determine a seizure detection, determine a pathological state, issue the seizure detection, determine a severity of a pathological state, and determine a response to the delivered therapy (para. [0069], the system 100 detects symptoms of several different types of seizures, such as tonic-clonic seizures, myoclonic seizures, infantile spasms, tonic seizures, atonic/drop seizures, and/or other types of seizures. In various embodiments, the system 100 may be used to document the effectiveness of a treatment plan, to prevent seizure-related injuries and deaths, to improve health outcomes and quality of life for people with epilepsy and their families, to reduce the cost of treatment, and the like); and 
a memory configured to log a determination of the pathological state; log a response to the therapy; and log the severity of the pathological state (para. [0069], the system may be used to document the effectiveness of a treatment plan; para. [0021], [0121], [0027], data capture module stores at least heart activity data associated with the predefined features; para. [0078], the base station stores data from the one or more sensors corresponding to a predefined feature associated with a seizure in a computer-readable storage medium; para. [0148], the data capture module 310 stores 730 at least a portion of the data received 708 from the heart activity sensor 110 and/or received 710 from the one or more additional sensors 112. In one embodiment, the data capture module 310 stores 730 data corresponding to a detected 712 predefined feature, one or more detected 720 additional predefined features, a detected 724 adverse event feature, or the like.; para. [0087], the caregiver receiver device 130 uses the display 132 to provide information of the detected seizure symptoms in the individual 102 to the caregiver 128. The controller 106, in one embodiment, broadcasts an alert to the caregiver receiver device 130 that includes information of the detected seizure symptoms, such as an estimated severity, detected seizure features, data from the one or more sensors 110, 112, a detected location of the individual 102, and/or other information.).
Kroner is silent regarding a memory configured to log a time of an occurrence of a detection of the seizure or the epileptic state. 
However, Wilson discloses a method and a system for detection of seizure (abstract) and teaches that the time of onset of the seizure and a description of the seizure based on the EEG data, including the duration, type and severity of the seizure may be saved in the computer (para. 0053)), which reads on the limitation “a memory configured to log a time of an occurrence of a detection of the seizure or the epileptic state”. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Kroner, by configuring the memory to log a time of an occurrence of a detection of the seizure or the epileptic state, as taught by Wilson, for the purpose of notifying the user that a seizure has been identified and keeping the record of the seizure history (para. [0053]). 
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kroner et al. (US 2013/0116514), hereinafter “Kroner”, as modified by Wilson (US 2003/0195429), and further in view of Carlson et al. (US 2010/0280335), hereinafter “Carlson”. 
Re Claim 23, Kroner as modified by Wilson discloses the claimed invention substantially as set forth in claim 14. 
Kroner and Wilson are silent regarding the medical device system configured to repeat via the one or more processors the step of determining the current activity level of the patient at a sampling rate ranging from 100 times per second to about once every four hours.
However, Carlson discloses a medical device system (abstract, para. [0152], seizure detection) and teaches that the medical device system is configured to repeat via the one or more processors the step of determining the current activity level of the patient at a sampling rate ranging from 100 times per second to about once every four hours (para. [0148], IMD may sense the patient parameter on a continuous basis or a substantially periodic and scheduled basis, para. [0150], motion sensor 36, sensor 38 or sensing module 46 generates a signal indicative of a patient parameter (e.g., posture, activity level or a physiological parameter) and extracts a spectral feature of the signal, para. [0151], a timer controls when processor 60 initiates the recording and storing of the sensor signal generated by motion sensor 36, sensor 38 or sensing module 46. The duration of the timer can be set to activate data recording at predetermined time intervals or during different segments of the circadian cycle of patient 14. Recording sensor data from different segments of the circadian cycle of patient 14 may be useful for various patient conditions that exhibit different symptoms at different times during a day.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Kroner as modified by Wilson, by configuring the medical device system to repeat via the one or more processors the step of determining the current activity level of the patient at a sampling rate ranging from 100 times per second to about once every four hours, as taught by Carlson, for the purpose of recording the patient parameter from different segments of the circadian cycle of patient for various conditions that exhibit different symptoms at different times during a day (para. [0151]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN T KUO/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, September 25, 2022Examiner, Art Unit 3792